Martin, J.

delivered the opinion of the court.
The syndic is appellant from a judgment in favor of the defendant, in which the former sought to set aside two acts of sale, executed by the insolvent to the defendant, of real property, on the ground that said sales were made within three months preceding the failure of the vendor.
It does not appear to us that the court erred. The sales in question were indeed made within the above period, but nothing shows that any preference was given or intended to be given to any creditor over others. The deeds of sale show, that the defendant assumed to pay in each case, a sum which remained due on the property from his vendor; and gave his own notes for the balance, bearing mortgage on the premises.
It is in evidence, that the defendant paid a part of what was due by his vendor on this property, and also of his own notes, in due time ; and nothing shows that any part of the balance is still due. No part of the insolvent’s property was removed from the reach of the mass of the creditors, except the real property purchased by'the defendant. If any portion of the price he engaged to pay, yet remains due and unpaid, the whole of the premises is bound for the payment of it. There is no allegation or evidence of unfairness in the price, and there does not appear to be any ground for the rescission of the sale.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.